Citation Nr: 0620234	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disability.   

4.  Entitlement to service connection for bilateral elbow 
disability.

5.  Entitlement to service connection for bilateral knee 
disability.

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

7.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder with mixed emotional features.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

Pursuant to his request, the veteran was afforded an RO 
hearing in Janaury 2003 and also a videoconference hearing 
before the undersigned Acting Veterans Law Judge in November 
2004.  Transcripts of both proceedings are of record.  

The issue of whether an initial rating in excess of 30 
percent from September 27, 2001, for an adjustment disorder 
with mixed emotional features is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran had no service in the Republic of Vietnam and 
was not exposed to herbicides while serving on active duty.

2.  Diabetes mellitus, hypertension, a heart disorder, a 
bilateral elbow disorder, a bilateral knee disorder, and 
bilateral carpal tunnel syndrome were not present during 
service; there is no showing of cardiovascular-renal disease 
(including hypertension), diabetes mellitus, or arthritis of 
either knee or elbow within the one-year period immediately 
following the veteran's September 1966 discharge from 
service.  

3.  There is a showing of current disablement with respect to 
each of the disabilities herein at issue, but competent 
evidence linking any of those disabilities to the veteran's 
brief period of service or any event thereof is lacking.  


CONCLUSION OF LAW

Diabetes mellitus, hypertension, a heart disorder, a 
bilateral elbow disorder, a bilateral knee disorder, and 
bilateral carpal tunnel syndrome were not incurred in or 
aggravated by military service, nor may diabetes mellitus, 
arthritis of either knee or elbow, or cardiovascular-renal 
disease, including hypertension, be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of his claims in a March 2002 letter 
(prior to the initial rating decision).  This letter 
explained the evidence necessary to substantiate the claim, 
the evidence VA was responsible for providing, and the 
evidence the veteran was responsible for providing.  Although 
the March 2002 letter did not specifically inform the veteran 
to submit any pertinent evidence in her possession, it 
informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  The veteran has had ample 
opportunity to respond.  While the veteran was not advised of 
the criteria governing disability ratings and effective dates 
of awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).  This is because the Board concludes below that the 
preponderance of the evidence is against the service 
connection claims; therefore, any questions as to the 
appropriate effective date to be assigned are moot.  

Regarding the duty to assist, all available service medical 
and personnel records of the veteran have been obtained and 
made a part of the claims folder, as have all pertinent 
examination and treatment records to the extent that such 
records have been adequately identified or are otherwise 
available.  It is noted that the veteran's original claims 
folder was destroyed for unspecified reasons and the veteran 
was advised of this fact by the RO's March 2002 
correspondence.  In May 2002, the RO informed the veteran in 
writing of its failed attempts to locate all his service 
medical records, and in light of their unavailability, he was 
advised of other possible, alternate evidence in lieu of 
service medical records, per the VA's Adjudication Procedures 
Manual, M21-1, part 3, paragraph 4.25.  Efforts were 
thereafter made by the RO to contact all of the medical 
professionals or facilities identified by the veteran, from 
whom or which all available records were obtained.  During 
such efforts, it was determined that Doctors Shanker and 
Woodburn were deceased and that their records were otherwise 
unavailable, and that evaluation and treatment reports from 
Primecare Family Medicine from 1996 and prior thereto had 
been destroyed.  No response was received by the RO from 
Kumar Internal Medicine with respect to a request for 
treatment records, and the veteran was advised of this fact 
in a January 2004 Statement of the Case.  It is also shown 
that the veteran has been afforded VA medical examinations 
during the course of the instant appeal and no further VA 
medical evaluation is shown to be warranted under the facts 
of this case.  See 38 C.F.R. § 3.159(c)(4).  In light of the 
foregoing, it is found that VA has satisfied its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims for Service Connection

In oral and written testimony, the veteran contends that he 
was exposed to various chemicals in service, including 
herbicides such as Agent Orange, and that such exposure led 
to the onset of his diabetes mellitus, hypertension and heart 
disease.  His claimed chemical exposures are reported to have 
occurred when he was asked by his superiors to spray 
vegetation and grasses located on a golf course and in other 
areas, although he does not have knowledge of the chemical 
composition of the chemical(s) utilized.  The veteran also 
avers that, during boot camp, he was forced to undergo far 
greater physical training than his fellow trainees, and that 
the prolonged pushups and other exercises to which he was 
subjected resulted in the development of carpal tunnel 
syndrome of both wrists and arthritis affecting each knee and 
elbow.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as diabetes mellitus, arthritis, or cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a presumptive basis for 
Type 2 diabetes mellitus manifested to a compensable degree 
anytime after service in a veteran who had active military, 
naval, or air service, during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

In the case at hand, the veteran served on active duty from 
June 1966 to September 1966.  Service personnel records do 
not show that he had actual service in the Republic of 
Vietnam.  The available service medical records, although 
limited as noted above, are negative for any complaints, 
findings, or diagnoses of diabetes mellitus, hypertension, a 
heart disorder, a bilateral elbow disorder, a bilateral knee 
disorder, or a bilateral carpal tunnel syndrome.  

Service medical and personnel records and the other evidence 
on file in no way corroborate the veteran's assertion of 
inservice exposure to toxic chemicals, including any 
herbicide agent.  Thus, the Board concludes that the veteran 
is not entitled to the presumptions set forth in 38 C.F.R. §§ 
3.307 and 3.309 regarding diseases related to exposure to 
herbicides.

Moreover, there is no showing of diabetes mellitus, of 
cardiovascular-renal disease, including hypertension, or of 
arthritis of either knee or elbow during the one-year period 
immediately following the veteran's discharge from service in 
September 1966.  While each of the disabilities at issue is 
shown to be present, beginning in or after 1996, competent 
evidence of a nexus between any of those disabilities and the 
veteran's brief period of military service is absent.  No 
medical professional by finding or opinion explicitly or 
implicitly links the veteran's diabetes mellitus, 
hypertension, heart disorder, bilateral elbow disorder, 
bilateral knee disorder, or bilateral carpal tunnel syndrome 
to his period of military service from June to September 
1966, or any event thereof.  See Hickson, supra.  The 
veteran's own personal opinions as to the date of onset of 
any of the disorders in question or the existence of a nexus 
between any currently claimed disability and his military 
service are not competent evidence, since the veteran, as a 
lay person untrained in the field of medical diagnostics and 
etiologies, is incompetent to offer an opinion that requires 
specialized medical knowledge.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In view of the foregoing, and inasmuch as the 
veteran's assertions as to the service incurrence of any the 
entities at issue are uncorroborated, it is determined that a 
preponderance of the evidence is against entitlement to each 
of the benefits sought.  Thus, this appeal must be denied in 
its entirety.  


ORDER

Service connection for diabetes mellitus, hypertension, heart 
disability, bilateral elbow disability, bilateral knee 
disability, and bilateral carpal tunnel syndrome is denied.

REMAND

By its rating action in December 2003, the RO found the 
veteran entitled to service connection for adjustment 
disorder with mixed emotional features and assigned a 30 
percent evaluation therefor effective September 27, 2001.  
Received by the RO in November 2004 was the veteran's timely 
notice of disagreement with the rating assigned for his 
adjustment disorder in December 2003.  As no statement of the 
case is thereafter shown to have been furnished to the 
veteran as to such matter, remand is required, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), for corrective 
action.  



Accordingly, this portion of the appeal is REMANDED for the 
following action:

1.  The veteran must be furnished with a 
statement of the case regarding the issue 
of his entitlement to an initial rating 
in excess of 30 percent for adjustment 
disorder with mixed emotional features.  
The veteran is hereby informed that, to 
ensure appellate review of such matter, 
he must perfect his appeal by the filing 
of a substantive appeal, otherwise known 
as a VA Form 9, Appeal to the Board of 
Veterans' Appeals, within the 60-day 
period immediately subsequent to the date 
of issuance of the above-noted statement 
of the case.  

2.  Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AMC/RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


